Citation Nr: 0514738	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  99-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip fracture, claimed as secondary to service-connected 
paranoid schizophrenia.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a left hip fracture.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
veteran subsequently perfected this appeal.

A RO hearing was held in January 1999.  A hearing before the 
undersigned sitting at the RO was held in November 1999.  
Transcripts of these hearings are associated with the claims 
folder.

In November 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has attempted to 
obtain all evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  The veteran currently has a left hip disability.  

3.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed left hip disability is 
proximately due to or the result of his service-connected 
paranoid schizophrenia.  

4.  The preponderance of the evidence is against a finding 
that the veteran incurred a left hip fracture as a result of 
VA hospitalization or treatment in October 1987.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
left hip fracture as secondary to service-connected 
schizophrenia are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a left hip fracture are 
not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In February 2004, the RO sent the veteran a letter advising 
him that it was working on his appeal for benefits related to 
a left hip fracture.  The veteran was advised of the evidence 
necessary to substantiate his claims for secondary service 
connection and for compensation based on VA medical 
treatment.  The veteran was also informed of his and VA's 
respective obligations with regard to obtaining evidence and 
was advised that it was his responsibility to make sure that 
VA received all records not in the possession of a Federal 
department or agency.  The veteran was asked to send 
additional evidence to the RO and to let VA know if there was 
any other evidence or information that he thought would 
support his claims.  

The April 1999 statement of the case (SOC), the October 2004 
supplemental statement of the case (SSOC), and the February 
2005 SSOC collectively advised the veteran of the laws and 
regulations pertaining to his claims.  These documents also 
advised him of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letter to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in October 
1998 and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

The veteran reported that he was hospitalized at the VA 
medical center (VAMC) in Tuskegee in October 1987.  He was 
involved in a car accident on October 30, 1987 and was 
hospitalized in a private hospital in Columbus, Georgia.  
Thereafter he was transferred to VA facilities in Tuskegee 
and then Decatur.  

A development worksheet in the claims folder indicates that 
in August and October 1997, the RO requested medical records 
from the VAMC Tuskegee for the period from October 1987.  In 
October 1997, the RO sent a letter to the veteran requesting 
that he identify treatment for his left hip and leg.  In 
October 1997, VAMC Tuskegee responded indicating that the 
veteran's medical records were transferred to the VAMC 
Augusta in March 1991.  In October 1997 and August 1998, the 
RO requested medical records from VAMC Augusta.  In August 
1998, VAMC Augusta responded indicating there were no records 
available for the timeframe of the request and that the 
veteran was only seen for dental in 1998.  In December 2000, 
the RO sent the veteran a letter requesting names, addresses, 
and approximate dates of treatment for all VA and non-VA 
health care providers and that the veteran either submit 
copies of the records or authorizations for their release.  
In March 2001, the RO sent the veteran a letter asking him to 
identify all sources of treatment for his left hip fracture 
and to submit authorizations for the medical center in 
Columbus.  The veteran subsequently submitted an 
authorization for "Columbus Hospital" but did not give the 
address of the facility.  In February 2004, the RO advised 
the veteran that the authorization for the medical center in 
Columbus was too old to be used and that there had been a 
change in the laws regarding the release of personal medical 
information from medical facilities.  The veteran was 
requested to submit a new VA Form 21-4142 so that VA could 
request the relevant records.  The veteran, however, did not 
submit the newly requested authorization.  Without the 
appropriate authorization, the RO cannot obtain the veteran's 
records.  In April and June 2004, the RO requested records 
from the VAMC's in Dublin and Decatur for the period from 
September 1987 to the present.  Available records were 
subsequently received from both facilities.  

The RO has made multiple attempts to obtain the records of 
the veteran's reported October 1987 hospitalization at VAMC 
Tuskegee.  Responses have been received from various 
facilities including Tuskegee, Augusta, Decatur, and Dublin.  
Application for VA medical benefits at Tuskegee, Alabama, 
dated on October 31, 1987 notes that the veteran was last 
admitted October 13, 1987 and discharged on October 27, 1987, 
which is three days prior to the veteran's motor vehicle 
accident.  It is not clear whether the information in this 
report was provided by the veteran or was based on VA data.  
Notwithstanding, the actual records, if any, pertaining to 
the veteran's reported October 1987 hospitalization for 
schizophrenia at VAMC Tuskegee have not been received.  The 
RO requested the records from the appropriate locations and 
has followed up on all requests.  Thus, the Board concludes 
that further attempts to obtain the records in question would 
serve no useful purpose.  The veteran was provided VA 
examinations in April 2001 and October 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran contends he was discharged from the VAMC Tuskegee 
in October 1987 and was subsequently involved in a motor 
vehicle accident that resulted in injury to his left hip.  He 
contends he was hospitalized for his service-connected 
schizophrenia and that he was still ill when the hospital 
discharged him.  He reportedly sought re-admission to the 
hospital, but claims he was denied and eventually tried to 
drive himself back home.  In effect, he argues that as a 
result of VA treatment or lack thereof, he was involved in an 
accident causing injury to his left hip.  The veteran also 
contends that the medications he was reportedly provided at 
discharge, Mellaril and Cogentin, either singly or together, 
caused him to lose consciousness.  The veteran testified that 
he did not fall asleep while driving, rather he "blanked" 
out.  The veteran reported that he was approached while 
hospitalized about making a settlement with VA.  He also 
thinks that VA lost his records as part of a cover up.  

Evidence of record confirms the veteran was involved in a 
motor vehicle accident on October 30, 1987.  The police 
report indicates the veteran apparently went to sleep, 
crossed the centerline, and struck vehicle #1 head on.  The 
veteran was transported to the Columbus Medical Center by 
ambulance.  The veteran then was transferred to VAMC Tuskegee 
for traction and then to Decatur.  

A VA administrative decision in June 1998 determined there 
was no indication of willful misconduct on the part of the 
veteran in the October 1987 accident.  

The veteran filed his claim seeking compensation and/or 
service connection for residuals of a left hip fracture in 
January 1997.  His claim for benefits has been adjudicated 
under two separate theories: compensation pursuant to 
38 U.S.C. § 1151 and secondary service connection.  

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997.  
The amended statute, however, is not applicable to claims 
filed prior to its effective date of October 1, 1997.  See 
VAOPGCPREC 40-97 (Dec. 1997).  As the veteran's claim was 
filed prior to this date, the former criteria are for 
application.  

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2004).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is 
established for a secondary condition, it shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a) 
(2004).

The veteran is currently service-connected for paranoid 
schizophrenia with a 100 percent schedular rating.  Evidence 
of record establishes that the veteran currently has a left 
hip disability.  VA examination in October 2004 reported a 
diagnosis of severe post-traumatic degenerative joint disease 
of the left hip with leg-length discrepancy.  Medical 
evidence of record indicates the veteran has left hip 
arthritis secondary to trauma in 1987 and for purposes of 
this decision, the Board concedes that the left hip fracture 
was sustained in the October 30, 1987 motor vehicle accident.  

As discussed, the claims folder does not contain records 
regarding the veteran's reported hospitalization at VAMC 
Tuskegee just prior to his accident on October 31, 1987.  
Even assuming, without conceding, that the veteran was 
hospitalized as claimed, the record does not contain 
competent medical evidence showing that the veteran incurred 
additional disability due to any hospitalization or medical 
treatment provided by VA.  On the contrary, the April 2001 VA 
examiner stated that in his opinion, the left hip fracture 
was not secondary to the VA treatment of the veteran in 1987.  
The October 2004 VA examiner stated there was no evidence in 
reviewing the claims folder that the left hip disability was 
caused by or a result of the treatment given at VAMC Tuskegee 
in 1987 and that it was less likely as not that his left hip 
disability was caused by or a result of the treatment given 
in 1987.  

The veteran also contends that the medications he was taking 
for his schizophrenia caused him to pass out while driving.  
He reported that he was taking Cogentin and Mellaril at the 
time of the accident and he submitted Internet printouts 
showing these medications could make people dizzy or drowsy 
and that they should be careful if driving a car.  On review, 
the record does not contain evidence confirming that the 
veteran was taking the aforementioned medications at the time 
of his accident or that VA prescribed these medications.  
Further, the record does not contain competent medical 
evidence showing that the veteran's left hip disability is 
proximately due to or the result of his service-connected 
schizophrenia, to include medications taken to treat this 
disability.  The April 2001 VA examiner opined that the left 
hip fracture was not secondary to the veteran's service-
connected schizophrenia and the October 2004 VA examiner 
stated there is no evidence that treatment for the veteran's 
schizophrenia caused him to be involved in the motor vehicle 
accident.  

The Board acknowledges the veteran's contentions that his 
motor vehicle accident and resulting left hip fracture were 
caused by VA treatment or as a result of medications taken to 
treat his service-connected schizophrenia.  The veteran, 
however, is not competent to render a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
secondary service connection and/or compensation pursuant to 
38 U.S.C. § 1151 for residuals of a left hip fracture, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of a left hip fracture, 
claimed as secondary to service-connected schizophrenia, is 
denied.  

Compensation for residuals of a left hip fracture, pursuant 
to the provisions of 38 U.S.C. § 1151, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


